The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
- Suumaki (US 20120100803) discloses terminal device (Suumaki paragraph 0066 note: this reads on a new wireless client device STA) comprises: a short-range wireless interface (Suumaki paragraph 0065 note: this reads on NFC) configured to perform wireless communication with a communication device using a short-range wireless communication protocol, the short- range wireless interface operable in a peer-to-peer mode (Suumaki paragraph 0066 note: this reads on peer to peer communication); a Wi-Fi interface configured to perform wireless communication with the communication device using a Wi-Fi-compliant communication protocol (Suumaki paragraph 0067 note: this reads on transport and usage of keying material and parameters needed to establish a secure Wi-Fi network).
Milbrandt (US 20130097348) discloses the short- range wireless interface (Milbrandt Fig. 4 Item 436 paragraph 0056) operable in a peer-to-peer mode (Milbrandt paragraph 0056 note: this reads on peer to peer communication) and another mode (Milbrandt paragraph 0056 note: this reads on read mode)
Park (US 20110116125) discloses receiving, over a short-range wireless connection via the short-range wireless interface, request information (Park Fig. 5 step S520) from the terminal device (Park Abstract Fig. 5 Item 100), the request information 
Saitoh (US 20040128555) discloses the authentication information is determined to be correct (Saitoh paragraph 0358 note: this reads on “verifies the authentication information received from the image forming device 1000 (step S23-2).  Then, when the policy distribution server 4000 confirms that the authentication information of the image forming device 1000 is correct”).
Bandyopadhyay (US 20140004793) discloses performing, via the short-range wireless interface in the other mode, communication of network information to be used to connect with the Wi-Fi interface; and when the network information has been communicated, performing wireless communication with the communication device using the Wi-Fi interface (Bandyopadhyay paragraph 0032 note: this reads on performing Wi-Fi communication using authentication and security key accomplished over an initial NFC connection)
However, the combination of Suumaki, Milbrandt, Park, Saitoh and Bandyopadhyay fails to teach “terminal device comprises: a short-range wireless interface configured to perform wireless communication with a communication device using a short-range wireless communication protocol, the short- range wireless interface operable in a peer-to-peer mode and another mode; a Wi-Fi interface configured to perform wireless communication with the communication device using a Wi-Fi-compliant communication protocol; and a processor, wherein the computer-readable instructions, when executed by the processor, cause the terminal device to perform: transmitting, over a short-range wireless connection via the short-range wireless interface in the 
Accordingly, Applicant’s claims are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday - Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641